963 F.2d 373
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel RUTTER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-3202.
United States Court of Appeals, Sixth Circuit.
May 18, 1992.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Samuel Rutter appeals a district court order affirming the Secretary's denial of social security benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Counsel for both parties have not objected to the submission of the case on the briefs and, therefore, are deemed to have waived oral argument.


3
Rutter filed an application for social security disability benefits with the Secretary, alleging disability due to back pain and alcoholism.   Following a hearing, the administrative law judge (ALJ) determined that Rutter was not disabled because he had the residual functional capacity to perform his past relevant work.   The Appeals Council affirmed the ALJ's determination.


4
Rutter then filed a complaint seeking judicial review of the Secretary's decision.   Upon consideration, the district court remanded the case to the Secretary for further proceedings.


5
Upon remand, the ALJ held another hearing, at which the claimant and a medical advisor testified.   Following the hearing, the ALJ again determined that Rutter was not disabled because he had the residual functional capacity to perform his past relevant work.   The Appeals Council affirmed the ALJ's determination.


6
Rutter again sought review in the district court.   The district court determined that substantial evidence existed to support the Secretary's determination and granted summary judgment for the defendant.   Rutter then appealed to this court.   In Rutter v. Secretary of Health & Human Services, Case No. 89-4092 (6th Cir.  Sept. 27, 1990) (unpublished per curiam), this court remanded the case to the district court for further consideration on the issue of whether Rutter was able to control his alcohol intake.   Following further consideration, the district court concluded that the Secretary's decision was supported by substantial evidence and granted summary judgment for the defendant.   Rutter then filed this timely appeal.


7
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


8
Accordingly, we affirm the judgment for the reasons set forth in the district court's order filed on January 30, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.